DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Specification
The disclosure is objected to because it should be amended to include the patent number of the parent application, since the application has now been patented.  See paragraph 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chari et al. (U.S. Patent Application Publication Number 2017/0286690), hereinafter referred to as Chari, in view of Baldwin et al. (U.S. Patent Application Publication Number 2018/0191727), hereinafter referred to as Baldwin.
Chari disclosed techniques for generating data-centric attack graphs including relationships between related components.  In an analogous art, Baldwin disclosed techniques for implementing data security while sharing data.  Both systems are directed toward secured shared data in a cloud computing environment.
Regarding claim 1, Chari discloses a computer-implemented method of simulating spread of a malware in cloud applications, the method including: accessing sharing data for files shared between users via mechanisms of cloud applications (paragraph 69, identification of components and entities authorized to access data objects, and paragraph 52, cloud computing); tracing connections between the users by traversing a directed graph constructed based on the sharing data, wherein the connections are created as a result of accessing the files via the mechanisms (paragraph 81, generates edges in attack graph); and simulating spread of a malware based on the traced connections to simulate user exposure to, infection by, and transmission of the malware, wherein the malware is spread by accessing of infected ones of the files via the mechanisms (paragraph 84, propagates risk along paths in attack graph).
Chari does not explicitly state that the mechanisms are sync and share mechanisms and that the accessing includes syncing and sharing the files.  However, utilizing such techniques in cloud computing was well known in the art as evidenced by Baldwin.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chari by adding the ability that the mechanisms are sync and share mechanisms and that the accessing includes syncing and sharing the files as provided by Baldwin (see paragraph 86, user’s devices registered with file synchronization and share server).  One of ordinary skill in the art would have recognized the benefit that further assessing attacks in a cloud computing system would assist in improving the security measures implemented within data synchronization and sharing infrastructures (see Baldwin, paragraph 2).
Regarding claim 2, the combination of Chari and Baldwin discloses wherein the sharing data further includes user-by-user data and file-by-file data (Chari, paragraph 69, user identifications and sensitive data objects).
Regarding claim 3, the combination of Chari and Baldwin discloses wherein the user-by-user data further includes user endpoint location, user endpoint vulnerability characteristics, and user file sharing information (Chari, paragraph 77, user node, and paragraph 71, vulnerability metrics, and paragraph 77, edge).
Regarding claim 4, the combination of Chari and Baldwin discloses wherein the file-by-file data further includes identities of users sharing the files and user access privilege information (Chari, paragraph 76, user names and privilege level).
Regarding claim 5, the combination of Chari and Baldwin discloses tracing the connections by calculating connected user-file depth and partitioning the users into unconnected user partitions (Chari, paragraph 91, attack graph sequence, and paragraph 53, cloud model is multi-tenant).
Regarding claim 6, the combination of Chari and Baldwin discloses simulating the spread from an entry point user zero (Chari, paragraph 65, source node).
Regarding claim 7, the combination of Chari and Baldwin discloses visualizing the spread from the entry point user zero to users within a user partition to which the entry point user zero belongs at varying transmission distances from the entry point user zero determined from the connected user-file depth (Chari, paragraph 84, propagates risk along multiple paths).
Regarding claim 8, Chari discloses a non-transitory computer readable storage medium impressed with computer program instructions to simulate spread of a malware in cloud applications, the instructions, when executed on a processor, implement a method comprising: accessing sharing data for files shared between users via mechanisms of cloud applications (paragraph 69, identification of components and entities authorized to access data objects, and paragraph 52, cloud computing); tracing connections between the users by traversing a directed graph constructed based on the sharing data, wherein the connections are created as a result of accessing the files via the mechanisms (paragraph 81, generates edges in attack graph); and simulating spread of a malware based on the traced connections to simulate user exposure to, infection by, and transmission of the malware, wherein the malware is spread by accessing of infected ones of the files via the mechanisms (paragraph 84, propagates risk along paths in attack graph).
Chari does not explicitly state that the mechanisms are sync and share mechanisms and that the accessing includes syncing and sharing the files.  However, utilizing such techniques in cloud computing was well known in the art as evidenced by Baldwin.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chari by adding the ability that the mechanisms are sync and share mechanisms and that the accessing includes syncing and sharing the files as provided by Baldwin (see paragraph 86, user’s devices registered with file synchronization and share server).  One of ordinary skill in the art would have recognized the benefit that further assessing attacks in a cloud computing system would assist in improving the security measures implemented within data synchronization and sharing infrastructures (see Baldwin, paragraph 2).
Regarding claim 9, the combination of Chari and Baldwin discloses wherein the sharing data further includes user-by-user data and file-by-file data (Chari, paragraph 69, user identifications and sensitive data objects).
Regarding claim 10, the combination of Chari and Baldwin discloses wherein the user-by-user data further includes user endpoint location, user endpoint vulnerability characteristics, and user file sharing information (Chari, paragraph 77, user node, and paragraph 71, vulnerability metrics, and paragraph 77, edge).
Regarding claim 11, the combination of Chari and Baldwin discloses wherein the file-by-file data further includes identities of users sharing the files and user access privilege information (Chari, paragraph 76, user names and privilege level).
Regarding claim 12, the combination of Chari and Baldwin discloses tracing the connections by calculating connected user-file depth and partitioning the users into unconnected user partitions (Chari, paragraph 91, attack graph sequence, and paragraph 53, cloud model is multi-tenant).
Regarding claim 13, the combination of Chari and Baldwin discloses simulating the spread from an entry point user zero (Chari, paragraph 65, source node).
Regarding claim 14, the combination of Chari and Baldwin discloses visualizing the spread from the entry point user zero to users within a user partition to which the entry point user zero belongs at varying transmission distances from the entry point user zero determined from the connected user-file depth (Chari, paragraph 84, propagates risk along multiple paths).
Regarding claim 15, Chari discloses a system including one or more processors couple to memory, the memory loaded with computer instructions to simulate spread of a malware in cloud applications, the instructions, when executed on the processors, implement actions comprising: accessing sharing data for files shared between users via mechanisms of cloud applications (paragraph 69, identification of components and entities authorized to access data objects, and paragraph 52, cloud computing); tracing connections between the users by traversing a directed graph constructed based on the sharing data, wherein the connections are created as a result of accessing the files via the mechanisms (paragraph 81, generates edges in attack graph); and simulating spread of a malware based on the traced connections to simulate user exposure to, infection by, and transmission of the malware, wherein the malware is spread by accessing of infected ones of the files via the mechanisms (paragraph 84, propagates risk along paths in attack graph).
Chari does not explicitly state that the mechanisms are sync and share mechanisms and that the accessing includes syncing and sharing the files.  However, utilizing such techniques in cloud computing was well known in the art as evidenced by Baldwin.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chari by adding the ability that the mechanisms are sync and share mechanisms and that the accessing includes syncing and sharing the files as provided by Baldwin (see paragraph 86, user’s devices registered with file synchronization and share server).  One of ordinary skill in the art would have recognized the benefit that further assessing attacks in a cloud computing system would assist in improving the security measures implemented within data synchronization and sharing infrastructures (see Baldwin, paragraph 2).
Regarding claim 16, the combination of Chari and Baldwin discloses wherein the sharing data further includes user-by-user data and file-by-file data (Chari, paragraph 69, user identifications and sensitive data objects).
Regarding claim 17, the combination of Chari and Baldwin discloses wherein the user-by-user data further includes user endpoint location, user endpoint vulnerability characteristics, and user file sharing information (Chari, paragraph 77, user node, and paragraph 71, vulnerability metrics, and paragraph 77, edge), wherein the file-by-file data further includes identities of users sharing the files and user access privilege information (Chari, paragraph 76, user names and privilege level).
Regarding claim 18, the combination of Chari and Baldwin discloses tracing the connections by calculating connected user-file depth and partitioning the users into unconnected user partitions (Chari, paragraph 91, attack graph sequence, and paragraph 53, cloud model is multi-tenant).
Regarding claim 19, the combination of Chari and Baldwin discloses simulating the spread from an entry point user zero (Chari, paragraph 65, source node).
Regarding claim 20, the combination of Chari and Baldwin discloses visualizing the spread from the entry point user zero to users within a user partition to which the entry point user zero belongs at varying transmission distances from the entry point user zero determined from the connected user-file depth (Chari, paragraph 84, propagates risk along multiple paths).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent Number 10,862,916.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present invention represent a broader embodiment of the claims of the patent.  Where any claims of the present application may recite limitations distinct from the claims of the patent, the claims of the present application are rejected over the claims of the patent in view of the prior art as detailed herein above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ho et al. (U.S. Patent Application Publication Number 2015/0347447) disclosed techniques for providing pervasive synchronization services.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Victor Lesniewski whose telephone number is (571)272-2812. The examiner can normally be reached Monday thru Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Victor Lesniewski/Primary Examiner, Art Unit 2493